 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LAMAR MCQUEEN, aka NINA                           No. 2:15-cv-2544 JAM AC P
     SHANAY MCQUEEN,
12
                        Plaintiff,
13                                                     ORDER
            v.
14
     EDMUND BROWN, et al.,
15
                        Defendants.
16

17
            Plaintiff, a state prisoner who now proceeds through counsel,1 has filed this civil rights
18
     action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States
19
     Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On February 27, 2019, the magistrate judge filed findings and recommendations herein
21
     which were served on all parties and which contained notice that any objections to the findings
22
     and recommendations were to be filed within fourteen days; that period was extended by
23
     stipulation of the parties. Both plaintiff and defendants have filed objections to the findings and
24
     recommendations.
25
     ////
26

27
     1
       Counsel was appointed for plaintiff after the magistrate judge issued the subject findings and
28   recommendations.
                                                      1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and by proper
 4   analysis. Additionally, for the reasons set forth in the findings and recommendations as well as
 5   the parties’ respective objections, plaintiff will be granted leave to amend.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. The findings and recommendations filed February 27, 2019, are adopted as follows:
 8   defendants’ motion to dismiss, ECF No. 21, is denied as to the Eighth Amendment claim, and
 9   granted as to the Equal Protection claim without prejudice to amendment;
10          2. Plaintiff is granted thirty (30) days after the filing date of this order to file a Second
11   Amended Complaint; and
12          3. This case is referred back to the assigned magistrate judge for all further pretrial
13   proceedings.
14          IT IS SO ORDERED.
15
     DATED: June 13, 2019
16
                                                    /s/ John A. Mendez____________                _____
17

18                                                  UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26

27

28
                                                       2
